Citation Nr: 0525895	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  00-22 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1967 until 
August 1969 and from July 1973 until September 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

Historically, the veteran sought an increased rating for his 
service-connected left knee disability in January 1999.  At 
that time, he was assigned a 10 percent evaluation for 
postoperative dislocation of the left knee with loose 
fragment pursuant to Diagnostic Code 5202-5203.  A July 1999 
rating decision confirmed the prior 10 percent rating.  The 
veteran disagreed and initiated an appeal, which was 
perfected with the submission of a VA Form 9 in March 2000.  
Subsequently, an April 2000 rating action awarded a separate 
10 percent evaluation for arthritis of the left knee.  The 
veteran initiated an appeal as to that rating. 

In March 2001, the veteran's left knee appeal came before the 
Board.  At that time, the non-arthritic component of the 
veteran's left knee disability was considered and denied.  As 
explained in the March 2001 Board decision, the veteran's 
claim of entitlement to a higher initial rating for left knee 
arthritis was not adjudicated because the appeal had not been 
perfected.  As a timely substantive appeal was later found to 
be of record, the arthritis claim was considered by the Board 
in July 2003.  At that time, a remand was ordered to 
accomplish further development.  


FINDINGS OF FACT

The veteran's arthritis of the left knee is manifested by 
chronic complaints of pain and weakness; objectively, the 
competent evidence shows flexion of no less than 120 degrees, 
extension of no less than 0 degrees, and a normal gait.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Codes 5010-5003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

While the present case involves a "downstream issue" as 
contemplated under VAOPGCPREC 8-2003, the claims file does 
not contain appropriate VCAA notice as to the underlying 
service connection claim for left knee arthritis.  As such, 
the exception to VCAA notice afforded under VAOPGCPREC 8-2003 
is not applicable here.  Instead, the adequacy of VCAA notice 
as to the increased rating claim must be analyzed as in any 
other case.

VA letters issued in April 2002, January 2003 and August 2003 
apprised the appellant of the information and evidence 
necessary to substantiate his claim.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to the 
enactment of the VCAA.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his claim are of record.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, the Board notes that 
the VA examiner in July 2004 did not have access to the 
veteran's claims folder.  However, the examination report 
reflects that the examiner considered a lengthy report of 
medical history as provided by the veteran which is 
consistent with the evidence of record.  See 38 C.F.R. 
§ 3.159 (c) (4) (2004).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

An October 1981 VA Medical Certificate reveals complaints of 
left knee pain and swelling.  Objectively, crepitus was 
noted.

Upon VA examination in March 1986, the veteran complained of 
left knee pain.  Upon physical examination, left knee range 
of motion was from 0 to 140 degrees, with some crepitation 
present.  

A March 1986 VA outpatient treatment record noted that the 
veteran was wearing an ace wrap on the left knee and was 
using crutches for ambulation status post surgery for torn 
cartilage of the left knee.

The veteran was next examined by VA in January 1989.  At that 
time, the veteran's gait was normal and the left knee flexed 
from 0 to 145 degrees.  Crepitus was present.  The veteran 
was not wearing a brace.  

A January 1990 VA examination shows that the veteran walked 
normally.  The left knee flexed from -5 degrees to 145 
degrees, with some patellar crepitance present.  The knee was 
stable.

VA outpatient treatment reports dated in 1990 reflect 
complaints of left knee pain unrelieved by Motrin.  A 
February 1990 record indicated that the pain was constant and 
was aggravated by walking.  That treatment report contained a 
diagnosis of degenerative joint disease of the left knee.

The veteran was again examined by VA in May 1991.  At that 
time, there was swelling of the left knee above and below the 
patella.  The veteran had range of motion from 0 to 145 
degrees.  There was considerable crepitus on passive flexion 
and extension.  

VA outpatient treatment reports dated in 1992 and 1993 reveal 
continued complaints of left knee pain.  An April 1992 record 
showed a range of motion from 0 to 140 degrees.  A September 
1992 record reveals that the veteran was performing post-
surgical therapy for pain and weakness.  Such therapy 
involved knee strengthening exercises.

VA outpatient treatment reports dated in 1994 again reflect 
complaints of a painful left knee.  X-rays taken in December 
1994 show mild degenerative changes of the left knee.

Medical records dated in 1994 from the Department of Mental 
Health also reflect left knee complaints.

The veteran was examined by VA in April 1995.  The veteran 
complained of left knee pain.  He indicated that he was able 
to work in a store, where he primarily did his work while 
sitting down.  Objectively, the veteran had left knee range 
of motion from 0 to 140 degrees.  

VA outpatient treatment reports dated in 1997 and 1998 show 
complaints of arthritis-type pain in the left knee.  X-rays 
dated in September 1998 reveal degenerative changes.  Another 
September 1998 report noted long-standing intermittent use of 
narcotics for pain control.  Additionally, such records 
indicated decreased range of motion.  Specifically, a 
November 1998 report showed flexion from 0 to 130 degrees.  

The veteran was again examined by VA in February 2000.  The 
report of medical history indicated that the veteran was 
taking Darvocet as needed to control pain from bilateral knee 
problems and a right shoulder disability.  The veteran stated 
that he walked 2 to 3 miles per day.  Regarding 
employability, the veteran worked at a printing company three 
days a week.  

Objectively, the veteran had a normal gait, with no limp.  He 
did not wear any knee brace or other external support.  On 
standing, the general alignment of the knees and the tibia 
were normal.  The veteran had left knee range of motion from 
0 to 130 degrees.  There was no pain or discomfort with 
flexion of the left knee.  Moderate crepitation was noted.  
The patellae were nontender.  There was also no tenderness 
over the medial and lateral joint margins.  X-rays taken in 
January 2000 showed findings of arthritis.  

A February 2000 VA outpatient treatment report noted the use 
of Tylenol 500 mg for pain control of the left knee.  The 
veteran stated that such medication did not alleviate his 
pain symptoms.  That report also indicated 4/5 strength in 
the left leg.  

An April 2000 VA outpatient treatment report indicated mild 
patellofemoral osteoarthritis.  Physical therapy was 
recommended.  

Subsequent VA clinical records dated from 2000 and 2002 
reflect further care for left knee pain.  A September 2001 
report noted the veteran's reports of a marked antalgic limp 
of the left leg upon waking in the morning.  The veteran 
reported taking piroxicam, propoxyphene and acetaminophen for 
pain.  He also reported that he could scarcely perform his 
job as a landscaper due to his knee pain.  

A January 2002 VA record indicates a request for a cane.  He 
was fitted and issued a cane at that time. The report also 
indicated that the veteran was receiving treatment for gait 
training.  

In a February 2002 VA outpatient record, the veteran rated 
his left knee pain as a 10 out of 10.  His knees bothered him 
most with walking or standing.  He noted that Darvocet did 
help relieve his symptoms.

A VA orthopedic clinic record dated in August 2003 noted a 
full range of motion of the knees.  The veteran walked 
without a limp.  That report also noted a small effusion in 
each knee.  The veteran could stand on his heels and his 
toes.  X-rays revealed early osteoarthritis.

The veteran was most recently examined by VA in July 2004.  
The examination report indicates that the veteran had not 
worked in about 10 years.  He could not find jobs that 
enabled him to remain seated.  The veteran explained that he 
could not stand for more than 10 or 15 minutes.  He could 
walk approximately one-half mile.  He could walk up and down 
stairs, but descending caused some pain and weakness.  He 
denied any flare-ups of his left knee disability but reported 
recurrent pain.  The veteran denied lack of endurance or 
fatigue.  The main symptom associated with his left knee was 
pain.

Regarding the veteran's daily activities, he lived alone and 
performed his own cooking and cleaning.  His daughter did his 
laundry for him.  The report also indicated that the veteran 
cared for 3 to 12 of his grandchildren on an almost daily 
basis while his children were out working.  

Upon physical examination, the veteran did not wear any 
braces or use any assistive devices.  He had full extension 
of the left knee and could flex to 120 degrees.  Pain was 
noted on the lateral side of the knee between 90 and 125 
degrees.  There was no fluid or effusion.  The knee was 
stable.  

Following the examination, the examiner commented that there 
was no fatigue or lack of endurance concerning the left knee.  
The major functional impact from the left knee was pain 
experienced on weight-bearing, either standing or walking.  
There was also occasional weakness with walking down stairs.  

Finally, the July 2004 VA examination also noted a puncture 
wound over the anterior, medial and lateral aspect of the 
left knee.  The wound was healed and no residual 
symptomatology was noted.

Analysis

As previously discussed, a March 2001 Board decision denied a 
claim of entitlement to an increased rating for post-
operative disability of the left knee with loose fragment.  
That determination is final.  See 38 U.S.C.A. § 7104.  As 
such, the instant decision will not consider any non-
arthritic components of the veteran's left knee disability.  
Rather, the analysis will focus solely on the veteran's 
arthritis of the left knee.  

The veteran is currently assigned a 10 percent evaluation for 
arthritis of the left knee pursuant to Diagnostic Codes 5010-
5003.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2004).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  Finally, 
a 30 percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  

In the present case, the veteran has been shown to have left 
knee flexion of no less than to 120 degrees during any 
portion of the rating period on appeal.  Moreover, he has 
been shown to have full extension throughout the rating 
period on appeal.  On the basis of such findings, then, the 
next-higher 20 percent evaluation is not for application 
under either Diagnostic Code 5260 or 5261.  In so finding, 
the Board has appropriately considered additional limitation 
of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Here, the evidence clearly indicates left knee pain 
chronically controlled by medication.  Such pain was
exacerbated by prolonged standing, walking, and descending 
stairs.  However, the Board notes that these factors have 
already been contemplated in the currently assigned 10 
percent rating and that the overall evidence fails to 
indicate additional functional limitation justifying a higher 
evaluation for any period of the appeal.  The reasons and 
bases for this conclusion will be discussed in greater detail 
below.

In finding that a higher rating is not warranted on the basis 
of DeLuca considerations, the Board observes that the veteran 
had a normal gait without a limp upon VA examination in 
January 1989, January 1990, and February 2000.  Moreover, 
these examination reports, as well as subsequent examination 
in July 2004, show that the veteran did not wear a knee brace 
or use any other assistive devices.  Additionally, the VA 
examiner in July 2004 commented that there was no fatigue or 
lack of endurance concerning the left knee.  There was pain 
with motion between 90 and 125 degrees, but again, such has 
already been reflected in the presently assigned 10 percent 
evaluation.  

The Board acknowledges that the evidence does demonstrate 
some deterioration in the veteran's left knee disability over 
the course of the rating period on appeal.  For example, upon 
VA examination in February 2000, the veteran stated that he 
walked 2 to 3 miles per day.  At that time, he was able to 
work three days per week at a printing company.  By contrast, 
a September 2001 outpatient record contained the veteran's 
statements that he could scarcely perform his job as a 
landscaper due to his knee pain.  Moreover, a January 2002 VA 
outpatient treatment report indicates that the veteran was 
issued a cane for his left knee disability.  Nevertheless, as 
explained below, the overall objective evidence of record 
fails to establish a worsening in symptomatology such as to 
warrant a staged rating here.  

The most recent VA examination, performed in July 2004, 
revealed that the veteran could walk approximately one-half 
mile.  He could also walk up and down stairs, though with 
some pain and weakness on descent.  Moreover, although issued 
a brace in 2002, the 2004 examination report clearly 
indicated that the veteran continued to ambulate without any 
assistive devices.  He denied any flare-ups of his left knee 
disability and no evidence of lack of endurance or fatigue 
was detected.  Furthermore, the veteran reported that he was 
capable of performing his own cooking and cleaning.  He also 
cared for 3 to 12 of his grandchildren on an almost daily 
basis while his children were out working.  Based on such 
findings, the Board determines that the veteran's left knee 
arthritis has not significantly worsened over the course of 
the appeal.  Thus, his disability picture is most closely 
approximated by his present 10 percent evaluation, which 
already contemplates his pain and discomfort over the 
entirety of the rating period on appeal.  Without more severe 
limitation of motion, the veteran's left knee symptoms are 
not more consistent with the next-higher 20 percent rating 
under a limitation of motion Code.  

Because of the final March 2001 Board decision as to the 
nonarthritic component of the veteran's service-connected 
left knee disability, the Board is not free to consider 
alternate Code sections that are not predicated on limitation 
of motion.  Thus, there is no other basis for an increased 
rating under the circumstances of this case.  

In further evaluating the claim, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish any loss of extension.  Thus, 
assignment of separate evaluations for limitation of flexion 
and extension of the left leg is not appropriate here. 

Additionally, it is noted that the veteran's left knee 
disability involves a scar.  Indeed, the July 2004 VA 
examination also noted a puncture wound over the anterior, 
medial and lateral aspect of the left knee.  Therefore, the 
Board has considered whether the veteran is entitled to a 
separate rating for his scar.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a rating under Diagnostic Code 
7804.  Here the evidence does not establish that such 
criteria have been met.  Indeed, upon VA examination in July 
2004, the veteran's puncture wounds were healed.  No residual 
symptomatology was noted.  Based on those findings, a 
separate compensable evaluation for scar residuals is not 
appropriate here.


ORDER

An initial evaluation in excess of 10 percent for arthritis 
of the left knee is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


